COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
JUSTIN LANE
  SLATTON,
 
                            Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00234-CR
 
Appeal from the
 
385th District Court
 
of Midland County, Texas
 
(TC#CR28133)




 
 


 
 


 
 




MEMORANDUM
OPINION
Appellant entered a plea of not
guilty before a jury to the offense of theft by repetition.  Tex.
Penal Code Ann. ' 31.03(e)(4)(D) (Vernon 2003).  He was convicted, and the jury assessed
punishment at imprisonment for two years, and a fine of $5,000.   We affirm.




Appellant=s court-appointed counsel has filed a
brief in which he has concluded that the appeal is wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S.Ct.
2094, 18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might
arguably support the appeal.  See High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson
v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A
copy of counsel=s brief has been delivered to appellant, and appellant has
been advised of his right to examine the appellate record and file a pro se
brief.  No pro se brief has been filed.
Counsel=s brief sets forth ten possible
issues for appeal, and exhaustively relates why each cannot properly be
raised.  We have carefully reviewed the
record and counsel=s brief and agree that the appeal is wholly frivolous and
without merit.  Further, we find nothing
in the record that might arguably support the appeal.  A discussion of the contentions advanced in
counsel=s brief would add nothing to the
jurisprudence of the state.
The judgment is affirmed.
 
SUSAN
LARSEN, Justice
March 4, 2004
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.
 
(Do Not Publish)